  Case: 2:19-cv-01194-ALM-EPD Doc #: 86 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 547



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JANE DOE S.W.,
                                           :
                     Plaintiff,                     Civil Action 2:19-cv-1194
                                               :
      v.                                            Chief Judge Algenon L. Marbley
                                               :
                                                    Chief Magistrate Judge Elizabeth P. Deavers
                                               :

                                               :
LORAIN-ELYRIA MOTEL, INC.,
    et al.,

                     Defendants.


                                            ORDER

       Plaintiff has moved to modify the scheduling order. (ECF No. 85.) The motion is

GRANTED to a limited extent as follows. Discovery is STAYED temporarily. The parties are

DIRECTED to file a revised Rule 26(f) Report no later than July 10, 2020.



       IT IS SO ORDERED.



DATE: June 26, 2020                                   /s/ Elizabeth A. Preston Deavers
                                                   ELIZABETH A. PRESTON DEAVERS
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
